FILED
                            NOT FOR PUBLICATION                               SEP 13 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FLETCHER COREY,                                   No. 11-15891

              Plaintiff - Appellant,              D.C. No. 2:10-cv-00290-LDG-
                                                  LRL
  v.

UNITED STATES POSTAL SERVICE;                     MEMORANDUM *
UNITED STATES OF AMERICA,

              Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Nevada
                 Lloyd D. George, Senior District Judge, Presiding

                          Submitted September 10, 2012 **
                             San Francisco, California

Before: ALARCÓN, THOMAS, and BERZON, Circuit Judges.

       Fletcher Corey appeals the district court’s dismissal for lack of subject

matter jurisdiction of his action seeking declaratory relief regarding the grievance-




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
related documents the United States Postal Service (USPS) is legally required to

keep in its system of records. Because the parties are familiar with the history of

the case, we need not recount it here. We affirm.

      The Declaratory Judgment Act (DJA), 28 U.S.C. § 2201, “does not confer

jurisdiction by itself if jurisdiction would not exist on the face of a well-pleaded

complaint.” Janakes v. United States Postal Service, 768 F.2d 1091, 1093 (9th Cir.

1985). “If, however, the declaratory judgment defendant could have brought a

coercive action in federal court to enforce its rights,” then the court has subject

matter jurisdiction over the plaintiff’s claim. Id.

      Corey concedes that USPS did not have any legal action pending against

him or threatened against him when he filed his complaint, but he argues that

USPS could have brought a hypothetical coercive action against him under the

Privacy Act, 5 U.S.C. § 552a. However, the Privacy Act “creates federal claims

for relief for enumerated violations of the Act’s substantive provisions only to

actions brought by an individual.” Cell Associates, Inc. v. NIH, 579 F.2d 1155,

1157 (9th Cir. 1978) (internal quotation marks omitted). Parties who “are not

individuals . . . lack standing to raise a claim under the Privacy Act. St. Michael’s

Convalescent Hospital v. California, 643 F.2d 1369, 1373 (9th Cir. 1981) (internal

quotation marks omitted). USPS is not an “individual” under the Privacy Act. 5


                                           2
U.S.C. § 552a(2). Thus, the Privacy Act does not confer on USPS any rights that it

could potentially enforce against Corey in a hypothetical coercive action. Because

Corey asserts no other basis for a hypothetical coercive action USPS could bring

against him, the district court correctly dismissed his claim.

      AFFIRMED.




                                           3